                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-231-FDW-DCK

 TRISTAN FLUELLEN,                                           )
                                                             )
                 Plaintiff,                                  )
                                                             )
     v.                                                      )        ORDER
                                                             )
 HEALTHCARE RECEIVABLES GROUP, INC. ,                        )
                                                             )
                                                             )
                 Defendant.                                  )
                                                             )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

Defendant’s counsel, Kristen P. Watson, filed a “Notice Of Settlement” (Document No. 8)

notifying the Court that the parties reached a settlement on June 17, 2020. The Court commends

counsel and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before August 4, 2020.

          SO ORDERED.


                                     Signed: June 17, 2020




          Case 3:20-cv-00231-FDW-DCK Document 9 Filed 06/17/20 Page 1 of 1
